Woodward, J.:
The complaint in this action alleges conversion of forty cords of stove wood, valued at sixty dollars, stored upon the premises of the defendant, which were at the time in the possession of the plaintiff, and likewise of half an acre of growing potatoes, valued at sixty dollars. The answer sets up a defense to the effect that the plaintiff and defendant entered into a contract whereby the defendant employed the plaintiff as a farm laborer to work on defendant’s farm in the town of Depeyster for the term of one year from the 1st day of March, 1911, up to the 1st day of March, 1912, together with the use of plaintiff’s horse upon said premises, at the monthly compensation of thirty dollars, the defendant to furnish plaintiff with fire wood and the use and occupation of a house with a small parcel of land near said house as a part of the consideration for such services; that the plaintiff entered upon the employment of the defendant on the 1st of March, 1911, remaining in such employment up to the first of May of that year, when he willfully, and without lawful justification, abandoned the employment, thus forfeiting his rights under the original agreement; that subsequently the parties entered into a new agreement, on or about the 8th day of May, 1911, by the terms of which the plaintiff was to fulfill his contract of employment, the term to expire on the 1st day of November, 19Í1; that the plaintiff entered upon this employment, and remained until on or about the 17th day of June, 1911, when he again abandoned the work and refused to complete the contract, and that the defendant, on or about the 14th day of July, 1911, requested plaintiff to remove from the premises, and that this was later done, under the terms of an agreement between the plaintiff’s wife and the defendant. As a further defense it was pleaded that on or about the 3d day of July, 1911, the plaintiff in this action brought an action in the Supreme Court for the purpose of recovering damages for the alleged breach of the contract of employment above referred to, and that upon the trial of that action the plaintiff was awarded a verdict of six cents damages, and that subsequently judgment was entered in such action, and this judgment is pleaded as a bar to the present action, which was commenced in Justice’s Court, *83where a judgment was found for the plaintiff in the sum of thirty-two dollars damages and costs. An appeal to the County Court for a new trial resulted in such new trial, and the learned County Court has held that the judgment of the Supreme Court, growing out of the contract alleged, is a bar to the plaintiff’s right of recovery.
There is no dispute that the plaintiff brought an action to •recover the damages which he claimed to have suffered by reason of the unlawful termination of his contract of employment with the defendant, and it seems clear to us that if the contract of employment was terminated, if there was a breach of the contract under which the plaintiff was to have his house rent, a garden and his' fire wood as a part of his compensation, the termination of the contract operated to close the transaction between them, and that the plaintiff was entitled to recover in a single action all of the damages which he had suffered, whether from a failure on the part of .the defendant to furnish wood or any other compensation. The original contract did not vest title in any given amount of wood in the plaintiff; he was to have the fire wood which was necessary for his use during the term of the employment, and when there was a breach of the contract, the plaintiff became entitled, not to a given quantity of wood, but to the damages which he had sustained through the breach of the contract, and these comprehended all the damages which he had suffered by reason of not being permitted to complete his contract and remain upon the premises during the term of employment, with the incidents of such employment. His right to the wood and to the garden and to the use of the house all depended upon his employment, and all the damages became fixed at the time of the breach of the contract, and all of these questions must he deemed to have been disposed of in the Supreme Court action, in which the plaintiff had a verdict in his favor. The former judgment is res adjudicata (Pray v. Hegeman, 98 N. Y. 351, 358), and the judgment appealed from should be affirmed, with costs.
Judgment unanimously affirmed, with costs.